Mr. Justice NELSON
delivered the opinion of the court.
This is an appeal from a decree of the Circuit Court of the United States for the northern district of California.
The appellee presented to the board of commissioners a claim.for eleven square leagues of land, known by the name Moquelamos, situate in the county of Calaveras, California. The board rejected the claim; but, on appeal to the District Court, and the production of some further proof, that court affirmed it.
The preliminary proceedings required by the regulations of 1828, before a grant of the public lands, were not produced, if any existed. The only evidence off the title is a grant of the tract by a formal title to the claimant, 'dated Los Angeles, 6th June, 1846, sigued by the Governor, Pio Pico, and J. M. Moreno, the Secretary of State, and two other papers, relied on as furnishing proof that the grant was approved by the Departmental Assembly. One of them in a certificate to that effect of the Governor and Secretary, bearing date 15th J une, 1846; the other purports to be a communication from N. Botello, deputy secretary of the Departmental Assembly, of the approval, to Moreno, Secretary of State, for the information of the Governor. This approval, according to the deputy secretary of the Assembly, was in a session held on the 15th July, 1846. The paper was found among the Mexican archives.
*416The other documents — the grant and certificate of approval— came from the hands of the claimant. No record of them was found among the Mexican archives or in any book, nor is there any evidence of possession or occupation deserving notice or consideration.
• The case falls within the principles and is governed by the views of the court in the case of the United States v. Teschmaker and others, decided at this term. Besides the suspicious character of the grant, it appears to be wholly destitute of meric.
The decree below reversed, and the case remanded for farther evidence.